Case 4:18-bk-03317-SHG   Doc 153 Filed 05/15/19 Entered 05/15/19 11:54:20   Desc
                          Main Document    Page 1 of 5
Case 4:18-bk-03317-SHG   Doc 153 Filed 05/15/19 Entered 05/15/19 11:54:20   Desc
                          Main Document    Page 2 of 5
Case 4:18-bk-03317-SHG   Doc 153 Filed 05/15/19 Entered 05/15/19 11:54:20   Desc
                          Main Document    Page 3 of 5
Case 4:18-bk-03317-SHG   Doc 153 Filed 05/15/19 Entered 05/15/19 11:54:20   Desc
                          Main Document    Page 4 of 5
Case 4:18-bk-03317-SHG   Doc 153 Filed 05/15/19 Entered 05/15/19 11:54:20   Desc
                          Main Document    Page 5 of 5
